Citation Nr: 1416602	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  05-25 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability evaluation (rating) percent for right knee limited extension, in excess of 20 percent from July 6, 2004, and in excess of 40 percent from December 4, 2009
	
2.  Entitlement to an initial disability evaluation (rating) for right knee limited flexion, in excess of 10 percent from December 6, 1986, in excess of 20 percent from May 20, 2003, and in excess of 10 percent from December 4, 2009.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to July 9, 2010.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from July 9, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant, had active service from June 1978 to December 1986.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from May 2004 and November 2004 rating decisions of the Phoenix, Arizona, Regional Office (RO).  In the May 2004 rating decision, the RO granted service connection for right knee limited flexion, and assigned staged initial ratings of 10 percent from December 6, 1986 and 20 percent from May 20, 2003.  In June 2004, the Veteran entered a notice of disagreement with the initial rating assigned for right knee limited flexion.  In a subsequent March 2010 rating decision, the RO decreased to 10 percent the rating for right knee limited flexion for the period from December 4, 2009.  

In the November 2004 rating decision, the RO granted service connection for right knee limited extension, and assigned an initial rating of 20 percent from July 6, 2004.  In a subsequent March 2010 rating decision, the RO assigned a higher disability evaluation of 40 percent for right knee limited extension for the period from December 4, 2009.  In December 2004, the Veteran entered a notice of disagreement with the initial rating assigned for right knee limited extension.  

The November 2004 rating decision also denied entitlement to a TDIU.  In December 2004, the Veteran entered a notice of disagreement with the denial of TDIU.  

A July 2005 statement of the case addressed all three issues on appeal.  The Veteran submitted a timely substantive appeal, on a VA Form 9 (Appeal to Board of Veterans' Appeals), perfecting an appeal as to the three issues listed on the title page, which were adjudicated in the May 2004 and November 2004 rating decisions.  As the Veteran perfected an appeal as to these issues, the rating issues were already in appellate status; therefore, subsequent submissions (December 2009, July 2010, September 2010 VA Form 21-8940) should not have been recognized as claims for increased rating for right knee disabilities or for TDIU.  To the extent that such submissions were treated as claims for increase, there is no prejudice to the Veteran as he was given additional notice and assistance that may not have otherwise been required.  Additionally, the March 2010 adjudication, while a valid readjudication decision during the appeal period, did not require a notice of disagreement or to be appealed.  Although the stages of the initial ratings were subsequently adjusted, the appeal of the initial ratings is from the May 2004 and November 2004 rating decisions.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence. 

The issues of a TDIU (for the remaining period prior to July 9, 2010), an initial disability rating for right knee limited flexion (from December 1986, variously staged), and an initial disability rating for right knee limited extension (from July 2004, variously staged) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


FINDINGS OF FACT

1.  As of July 9, 2010, the Veteran has been service connected for depressive disorder, rated at 50 percent disabling; right knee limited extension, rated at 20 percent disabling; right knee limited flexion, rated at 10 percent disabling; and right knee instability, rated at 10 percent disabling.

2.  As of July 9, 2010, the percent ratings for the service-connected disabilities have met the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for the eligibility of a TDIU, as service connection is in effect for at least one disability rated at 40 percent with sufficient additional service-connected disabilities such that the combined disability rating is at least 70 percent.

3.  As of July 9, 2010, the service-connected disabilities, when evaluated in association with educational attainment and occupational experience, preclude all forms of substantially gainful employment.

 
CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the period since July 9, 2010, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Because the Board is granting the full benefit sought on appeal as it relates to the claim of TDIU, this claim is substantiated; therefore, no further discussion regarding VCAA notice or assistance duties is required.


TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the combined rating percentage criteria of 
38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director of Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

In this case, the Board finds that, as of July 9, 2010, the combined rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  The Veteran has a combined rating of 80 percent, to include the following service-connected disabilities: depressive disorder, rated at 50 percent disabling from July 9, 2010; right knee limited extension, rated at 20 percent disabling from July 6, 2004 until December 4, 2009, and 40 percent disabling on and after December 4, 2009; right knee limited flexion, rated at 10 percent disabling from December 6, 1986 until May 20, 2003, 20 percent disabling from May 20, 2003 to December 4, 2009, and 10 percent disabling on and after December 4, 2009; and right knee instability, rated at 10 percent disabling from December 4, 2009.

The Veteran contends that his service-connected disabilities are sufficient to prevent him from obtaining or retaining substantially gainful employment.  The Veteran worked as a receiver in a warehouse for approximately 17 years prior to sustaining a post-service industrial injury to his left foot and ankle in 2003.  He has not worked since 2003.  The Veteran has participated in the VA-facilitated Vocational Rehabilitation & Employment (VR&E) Program through which he achieved a bachelor's degree in accounting in 2009.

After reviewing all the evidence, the Board finds that the evidence is in equipoise on the question of whether the Veteran's service-connected disabilities prevent him from obtaining or retaining substantially gainful employment.  The evidence weighing in favor of granting TDIU includes the Veteran's statements during a September 2012 VA examination that severe depression and PTSD symptomatology significantly interfere with his social and occupational duties.  He further reported that the prescribed pain medications cause him to feel "all fogged up," making it difficult to engage in some daily activities.  The September 2012 VA examiner noted that the Veteran's efforts to gain employment have been unsuccessful due to depression "symptoms interfering and pain medication sequela."  The VA examiner assigned a Global Assessment of Functioning score of 40 for Mood Disorder and PTSD, noting the Veteran's depressed mood, lack of motivation, lack of energy, crying spells, avoidance, hyperarousal, and irritability.  The VA examiner also noted that the Veteran is "very unstable in his gait and walks with crutches."  The Board has considered and finds credible the Veteran's statements regarding the effects of the pain medication used to treat the service-connected knee disabilities in assessing his unemployability.  See Mingo v. Derwinski, 2 Vet. App. 51, 54 (1992).    

Of particular relevance is a November 2010 "infeasibility determination" provided by VR&E concerning the Veteran's unemployability.  In its memorandum, VR&E stated, "The veteran's overwhelming medical problems and his inability to work in a sedentary occupation after receiving formal academic program, renders him currently infeasible to achieve a vocational goal; therefore, he is not employable at this time."

Evidence weighing against the Veteran's claim includes Social Security Administration records indicating that the Veteran was awarded disability benefits for a nonservice-connected left leg disability related to a 2003 post-service work injury.  At an August 2010 VA examination, the Veteran reported that he sustained the 2003 work injury because he was unable to move out of the way of a moving pallet jack due to difficulties with his right knee.  At a September 2012 VA examination, the Veteran reported that his right knee "locked up" when he attempted to dodge the pallet jack.

Additional evidence weighing against the Veteran's claim includes the August 2010 VA examiner's statement:  "In regard to employability, if the veteran were employed at this time it is the opinion of this examiner that his major depressive disorder symptomatology would have a mild amount of impact in his work environment.  The Veteran described himself as feeling depressed due to his inability to work and this examiner believes that if the veteran were employed his depressive symptomatology might ameliorate somewhat."

In a December 2010 VA examination of individual unemployability report, the VA examiner concluded that the right knee advanced degenerative disc disease does not in itself preclude the Veteran from obtaining gainful employment, but that the combination of right and left foot injuries will limit the Veteran's ability to obtain gainful employment.  The Board affords this opinion little probative value as the examination did not include a full examination of the service-connected right knee, the VA examiner failed to review the Veteran's claims file, and the VA examiner failed to adequately describe the effects of the Veteran's service-connected disabilities on the Veteran's usual occupation and daily activities.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected depressive disorder and right knee disabilities render him unable to obtain or maintain substantially gainful employment.  The evidence of record conveys that the Veteran has trouble standing, walking, and performing some daily tasks, which renders him unable to perform the types of manual labor jobs he worked post service.  Further, the severity of the Veteran's psychological disability renders him unable to utilize his educational training, as he will have difficulty integrating himself into an office or other work environment.

Given the Veteran's physical and mental limitations due to his service-connected disabilities and occupational history of predominantly manual labor, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to 

preclude him from obtaining or retaining substantially gainful employment.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted as of July 9, 2010.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, and 4.16.


ORDER

For the period from July 9, 2010, forward, a TDIU is granted.


REMAND

TDIU

For the period prior to July 9, 2010, the Veteran had a maximum combined disability rating of 50 percent, to include:  right knee limited extension, rated at 20 percent disabling from July 6, 2004 until December 4, 2009, and 40 percent disabling on and after December 4, 2009; right knee limited flexion, rated at 10 percent disabling from December 6, 1986 until May 20, 2003, 20 percent disabling from May 20, 2003 to December 4, 2009, and 10 percent disabling on and after December 4, 2009; and right knee instability, rated at 10 percent disabling from December 4, 2009. 

Prior to July 9, 2010, the percentage ratings for the Veteran's service-connected disabilities did not meet the minimum combined rating criteria under 38 C.F.R. 
§ 4.16(a) for eligibility for a TDIU because service connection was not in effect for one disability rated at least 60 percent disabling, or at least one disability rated at 40 percent with sufficient additional service-connected disabilities such that the combined disability rating was at least 70 percent.  Because the Veteran's combined disability rating for the period prior to July 9, 2010 fails to meet the percentage standards of 38 C.F.R. § 4.16(a), the claim for a TDIU for this period may be considered only under 38 C.F.R. § 4.16(b). 

Although the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in the VA Director of Compensation and Pension Service, the Board may consider whether remand to the RO for referral to those officials is warranted.  See 38 C.F.R. § 4.16(b) (where the schedular standards of 38 C.F.R. § 4.16(a) are not met, rating Boards should submit the case to the VA Director of Compensation and Pension Service for extraschedular consideration); see also VAOPGCPREC 6-96. 

In light of the evidence of record (discussed in detail above) regarding the effect of the Veteran's service-connected disabilities, particularly the effects of the pain medication used to treat the service-connected knee disabilities and the severity of the depressive disorder on his employability, the Board finds that the issue of entitlement to a TDIU for the period prior to July 9, 2010, under 38 C.F.R. 
§ 4.16(b), should be referred to the Director of Compensation and Pension Service for adjudication.  As noted above, an August 2010 VA examination report indicates that the Veteran reported that he sustained the 2003 post-service work injury because he was unable to move out of the way of a moving pallet jack due to difficulties with his service-connected right knee disabilities.  The Veteran has not worked since the 2003 post-service work injury.  For these reasons, the Board finds that a remand for referral for a TDIU under 38 C.F.R. § 4.16(b) is warranted for the appeal period prior to July 9, 2010. 

Such bifurcation of the issue permits a grant of benefits under 38 C.F.R. § 4.16(a) to which the evidence that is of record shows the Veteran is entitled, without delay of this grant of benefits awaiting compliance with procedural adjudication of the remainder of the TDIU appeal under 38 C.F.R. § 4.16(b) for the period for which the service-connected disabilities did not meet the combined rating percentage criteria.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).



Initial Rating of Right Knee Disabilities

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal for initial disability ratings for right knee limited extension and right knee limited flexion.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran last underwent a VA examination to assess the service-connected right knee disabilities in December 2009.  The December 2009 VA examiner advanced an impression of severe degenerative joint disease of the right knee with severe subjective instability.  Although the mere passage of time is insufficient to require a new VA examination, where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately determine the current state of the disability, VA must provide a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992).

In the January 2014 Appellate Brief, the Veteran's representative contended that the Veteran's record does not adequately address the current severity of the 
service-connected right knee disabilities and that there is no subsequent medical evidence reporting the Veteran's level of impairment since the December 2009 VA examination.  The Board has construed these statements as an assertion that the service-connected right knee disabilities have worsened since the December 2009 VA examination; therefore, a new VA examination is warranted to help measure any worsening since the last examination.

In addition, a December 2013 note entry in the "Virtual VA" system reveals that the Veteran was hospitalized in June 2013, evidence of which is not of record.  The significance of the records, including whether they involve any of the Veteran's disabilities that are for consideration on appeal, cannot be determined; therefore, upon remand, the RO should obtain and associate with the record all pertinent VA and non-VA medical evidence pertaining to the treatment of the Veteran.  

Accordingly, the issues of a TDIU for the period prior to July 9, 2010, an initial disability rating for right knee limited flexion, and an initial disability for right knee limited extension are REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all non-VA health care providers who have rendered medical treatment for the right knee disabilities since December 2009.  Request from the Veteran the proper authorization forms allowing for the procurement of treatment records from all identified health care providers who provided treatment for the right knee disabilities since December 2009.  Upon receipt of the appropriate releases, the RO should then contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran's right knee disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record.

2.  Then schedule the Veteran for a VA orthopedic examination to assist in determining the current severity of his service-connected right knee disabilities.  The examiner should conduct all diagnostic testing and evaluation needed to make this determination.  The relevant documents in the claims file should be made available to the examiner for a review of the pertinent medical history.  Any indication that the Veteran's complaints or symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

The examiner should specifically:

a) Provide in degrees the ranges of motion of the right knee.

b) Comment on whether and to what extent there is functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, weakened movement, excess fatigability, incoordination, swelling, deformity, or atrophy of disuse.

c)  Provide an opinion as to whether pain could significantly limit functional ability, including limitation of motion.

d)  Discuss whether there is malunion or nonunion of the right knee.

e)  Identify whether there is genu recurvatum present in the right knee.

3.  Refer the TDIU issue to the VA Director of Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the appeal period prior to July 9, 2010.

4.  After completion of the above and any additional development deemed necessary, readjudicate the issues of a TDIU under 38 C.F.R. § 4.16(b) for the period prior to July 9, 2010, and initial disability ratings for right knee limited flexion and right knee limited extension.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


